DETAILED ACTION
Election/Restriction
This application contains claims directed to the following patentably distinct species:
Species I. Claims 1-10, drawn to a method, classified in A61N 1/37205.
Species II. Claims 11-20, drawn to a method, classified in A61N 1/37223.
The species are independent or distinct because they cover different scopes. Species I is a method for implanting an antenna through a syringe. Species II is a method for using an antenna of any size that has been placed it biological tissue, and transmitting data to this antenna. In addition, these species are not obvious variants of each other based on the current record.
Applicant is required under 35 U.S.C. 121 to elect a single disclosed species, or a single grouping of patentably indistinct species, for prosecution on the merits to which the claims shall be restricted if no generic claim is finally held to be allowable. Currently, no claim is generic.
There is a search and/or examination burden for the patentably distinct species as set forth above because at least the following reason(s) apply:  The claims have differing scopes and therefore would have separate fields of search and different primary references used to reject them.
Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected species or grouping of patentably indistinct species, including any 
The election may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the election of species requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable on the elected species or grouping of patentably indistinct species.
Should applicant traverse on the ground that the species, or groupings of patentably indistinct species from which election is required, are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing them to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the species unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other species.
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which depend from or otherwise require all the limitations of an allowable generic claim as provided by 37 CFR 1.141.
During a telephone conversation with Anthony Marino on 7/15/2021 a provisional election was made with traverse to prosecute the invention of the first species, claims 1-10.  Affirmation of this election must be made by applicant in replying to this Office s 11-20 are withdrawn from further consideration by the examiner, 37 CFR 1.142(b), as being drawn to a non-elected invention.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the electrical coupling of the first end and the second end to the second electronic device must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "at least one of: a second electronic device; or an energy storage device electrically coupled to the second electronic device”. The claim recites that it has at least one of (that is, one or both of) a second electronic device, or an energy storage device coupled to the second electronic device. Therefore “at least one of” doesn’t make sense, because it contains a second electronic device in both cases, and the only question is whether it includes an energy storage device or not.
Claim 6 recites the limitation "the electronic device" in line 1 of the claim.  There is insufficient antecedent basis for this limitation in the claim. Previously recited were “a first electronic device” and “a second electronic device”, but it is not clear whether the electronic device mentioned refers to one or both of these prior similar recitations. For the purpose of examination, the examiner will assume that “the electronic device” refers to either the first or the second electronic device.
Claims 2-10 are rejected as indefinite for dependence on indefinite claim 1.

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-7 and 9 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Towe (World Patent Publication WO 2010/135634), hereinafter Towe, in view of Zdeblick et al. (US Patent Application Publication 2008/0306359), hereinafter Zdeblick.
Regarding claim 1, Towe teaches a method of implanting a first electronic device into biological tissue, the method comprising: inserting a needle of a syringe into the biological tissue, wherein: the syringe contains the first electronic device (Towe, page 5, 
Regarding claim 2, Towe teaches that inserting the needle of the syringe into the biological tissue comprises: aligning the needle of the syringe such that the first electronic device is oriented approximately parallel to a surface of the biological tissue; and injecting the needle into the biological tissue (Towe, Fig. 5; the dipolar antenna is the first electronic device, and it is approximately parallel to a surface of the tissue; therefore the injection must inherently have placed the electronic device in this orientation, page 5 lines 29-34, syringe needle introduction of the device into tissue).
Regarding claim 3, Towe teaches that a combined length of the first electrically conductive element and the second electrically conductive element is greater than or equal to approximately 2 millimeters and less than or equal to approximately 6 centimeters (Towe, page 8, lines 13-22, the dipole leads can have a length of 1 mm, so with two 1mm leads, this would mean that the combined length is approximately 2 millimeters or more).
Regarding claim 4, Towe teaches that the first electrically conductive element and the second electrically conductive element comprise a biocompatible material; and the biocompatible material comprises at least one of platinum, tungsten, palladium, 
Regarding claim 5, Towe teaches that the needle of the syringe comprises at least one of: a 14 gauge needle, a 15 gauge needle, a 16 gauge needle, a 17 gauge needle, an 18 gauge needle, a 19 gauge needle, a 20 gauge needle, a 21 gauge needle, or a 22 gauge needle (Towe, page 9 lines 20-26; may be an 18 gauge needle or similar).
Regarding claim 6, Towe teaches that the electronic device comprises at least one of: a bioelectronic medical sensor, a transducer, a communication system, an actuator, or an energy storage device (Towe, page 10, lines 4-16, switch 314 is the second electronic device and it may be a pressure-activated switch, which may also be a kind of transducer, page 10, lines 21-27).
Regarding claim 7, Towe teaches that the dipolar antenna is devoid of an inductive coil (Towe, Fig. 5, dipolar antenna 218).
Regarding claim 9, Towe teaches that the dipolar antenna is configured to receive a dipolar electric field emitted from an electromagnetic wave exciter (Towe, page 7, lines 15-24, an RF emitter is used to activate the diode; also see page 12, lines 23-33, and claim 5).

Claim 8 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Towe in view of Zdeblick, further in view of Finn (US Patent Application Publication 2011/0023289), hereinafter Finn.
Regarding claim 8, at least one of the first electrically conductive element or the second electrically conductive element comprises an insulating outer layer (Towe, page 4 lines 24-32), which must be biocompatible because it is located in the body. Towe does not specifically teach that the insulating outer layer comprises a biocompatible polymer. Finn teaches a dipole antenna wherein conductive elements comprise an insulating polymer outer layer (Finn, ¶[0111], ¶[0076]). It would have obvious to one having ordinary skill in the art to use a biocompatible polymer as an insulating outer layer because it would prevent the antenna leads from electrically connecting to one another if the configuration were folded or interleaved (Finn, ¶[0433]), and in case the antenna is bent in the body. It would further have been obvious to use a biocompatible polymer, in order to protect the health of the patient.

Allowable Subject Matter
Claim 10 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Erin M Piateski whose telephone number is (571)270-7429.  The examiner can normally be reached on 9 AM - 5 PM, Monday - Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Carl H Layno can be reached on 571-272-4949.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/Erin M Piateski/Primary Examiner, Art Unit 3792